Title: Thomas Jefferson to William Duane, 24 November 1814
From: Jefferson, Thomas
To: Duane, William


          Dear Sir  Monticello Nov. 24. 14.
          On reciept of your letter of Aug. 11. informing me you could not undertake the publication of the work of Tracy, I considered it a duty to get it effected by some other. I applied to mr Ritchie, and while he had the proposition under consideration  I happened to see mr Milligan of George town & asked his opinion (for my own information) as to the allowance which mr Ritchie might afford to make for the translation, if done to his hand: he judged that 50. copies for an impression of 500. and in proportion for a larger, & for every subsequent impression would be a fair allowance. mr Ritchie in the end answered that he could not undertake the work earlier than the spring. I then proposed it to mr Milligan, who answers me that he will undertake it immediately and ‘if he can dispose of 500. copies he will allow 50. copies in boards for translation; if he can dispose of 1000 copies, he will allow 100. but supposes it may sell 750, in that case 75. copies for the translation.’ these are the words of his letter. I must now therefore ask the favor of you to return me the original French manuscript; and either to send on the translation with it, if you approve of mr Millegan’s proposition, or dispose of it as you think best. I think it a duty to Tracy, and indeed to the public to get it published & without delay.
          We are laboring as in the former war for men & money. men I am in hopes the present Congress will find means of providing: but I do not like their course of finance. expedients & projects will not carry us through; and I dread a tax of 21. million on a people who cannot get half a dollar a bushel for their wheat, & pay 12.D. a bushel for salt. the taxgatherer too will be in the height of his collection while the election of a new President will be going on. however if we hold together nothing can hurt us. I salute you with constant esteem & respect
          Th: Jefferson
        